On Motion to Dismiss.
The opinion of the court was delivered by
Manning, C. J.
Judgment having been rendered against the plaintiff on March 28,1879, he moved for a suspensive appeal, which was granted .returnable on 3d Monday of the following month, and he gave bond therefor on April 7th. This appeal was not prosecuted.
On July 23d following the plaintiff petitioned for a devolutive appeal, which was also granted, and bond being given, this transcript was filed Nov. 3d.
The defendants move to dismiss for failure to prosecute the previous appeal.
The case is identical with Ducourneau v. Levistones, 4 Annual 30, and Collins v, Monticou, 9 Annual, 39. The imperative requirement of the Code of Practice is, that an appeal shall be considered as abandoned if the appellant does not file the transcript seasonably, and he shall not be permitted to renew it afterwards. Code Prac. art. 594.
Appeal dismissed.